Citation Nr: 1539115	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2010 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear at the St. Petersburg RO for a videoconference hearing before a Veterans Law Judge in May 2015.  However, in multiple statements, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).  See the statements of the Veteran dated August 2012, April 2014, February 2015, & April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that his currently diagnosed bilateral hearing loss is related to noise exposure during his military service.  To this end, his DD Form 214 reflects service in the Republic of Vietnam with a military occupational specialty (MOS) of light weapons infantryman.  Also, as noted above, the Veteran is the recipient of the Purple Heart Medal and the Combat Infantryman Badge.  Accordingly, acoustic trauma during military combat service is conceded.  See 38 U.S.C.A. § 1154(b).

As to the claimed bilateral hearing loss, the Veteran was afforded a VA examination in May 2010 at which time the bilateral hearing threshold levels documented by the VA audiology examiner were sufficient to constitute a disability for VA purposes.  See 38 C.F.R. § 3.385.  However, the examiner provided insufficient rationale to support his conclusion that the Veteran's hearing loss was not likely related to service.  Specifically, the examiner noted that the Veteran's hearing thresholds were within normal limits, bilaterally, in both the March 1966 enlistment examination and the May 1969 separation examination.  The examiner further noted that there were threshold shifts, bilaterally, which were documented in the separation examination report.  Critically, however, the examiner failed to address these threshold shifts in rendering his negative nexus opinion.  

Moreover, the Board notes that service department audiometric tests prior to October 31, 1967 were in American Standard Association (ASA) units, and require conversion to International Organization for Standardization (ISO) units.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of ISO for Audiological Examinations.  In this case, it is unclear whether the examiner converted the May 1966 audiometric test results to ISO units in discussing the etiology of the Veteran's hearing loss.

The Board emphasizes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Given the incomplete medical picture, the Board finds that a new VA medical opinion is necessary to determine whether the Veteran's bilateral hearing loss is related to his military service.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.
Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding VA treatment that the Veteran has recently received since June 2010.  All such available documents should be associated with the claims file.

2. Then, refer the VA claims file to a VA audiologist to obtain an opinion as to whether the Veteran's bilateral hearing loss is related to his military service.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50% probability or greater) that the currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.  In rendering an opinion, the examiner is requested to convert all audiogram results obtained prior to October 31, 1967, including the May 1966 entrance audiogram, from ASA to ISO units (unless there is express indication that ISO units were utilized), note that such conversions have been made, and discuss the significance of such conversions on the noted hearing threshold shifts in service, as well as the significance of any such threshold shifts at service separation in May 1969.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Thereafter, readjudicate the claim on appeal, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

